Order entered March 5, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01343-CV

            IN THE INTEREST OF S.C. AND K.C., CHILDREN

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-11-16417

                                    ORDER

      Before the Court is appellant’s March 4, 2020 unopposed motion for leave

for extension of time to file his opening brief. We GRANT the motion and

ORDER the brief be filed no later than April 6, 2020.


                                            /s/   KEN MOLBERG
                                                  JUSTICE